(Por la corte, a propuesta del
Juez Asociado Señor Texidor.)
Por cuanto, la apelada nos pide desestimemos este re-curso, fundándose en que el escrito de apelación no fué noti-ficado al demandante, ni a su otro abogado Sr. Rivera Zayas, y sí al Licenciado Sr. González Pagundo, que' si bien cooperó con el demandante y su letrado, no fué nunca el abogado principal ni llevó la dirección del pleito. Y presenta certi-ficación del Secretario de la Corte de Distrito de Humacao, *1011en relación, en la que dicho funcionario afirma, entre otros extremos que no consta que el escrito de apelación se entre-gara al abogado Sr. Puig Morales y sí al Licenciado Francisco González, y que éste no aparece suscribiendo ninguna alegación, salvo una moción para posponer una vista;
Por oitaNto, a tal moción se opuso la apelante alegando que las certificaciones presentadas lo son en relación y no literales, y presentando certificación del taquígrafo, en la que se copia literalmente la manifestación del abogado Sr. Gon-zález Fagundo al empezar la vista de este caso para que se hiciera constar que además del letrado que firma la demanda, él era uno de los abogados del demandante; y otra literal del Secretario de la Corte de Distrito de Humaeao, de la que consta que el día señalado para la vista de este caso compa-recieron las partes, en persona., y representado el deman-dante por sus abogados Rafael Rivera Zayas y Francisco González Fagundo, y otros extremos;
Por cuanto, no podemos dar valor a las certificaciones en relación, que pueden contener la opinión o creencia del fun-cionario quien debe certificar el hecho o la constancia de autos, quedando al tribunal la facultad de opinar acerca de lo que los hechos significan en ley;
Por cuanto, aparece que el abogado Sr. González Fagundo lo fué de récord en este caso, por lo que la notificación de apelación está correctamente hecha,
Por tanto, se declara sin lugar la moción desestimatoria.